ORDER
The Disciplinary Review Board on July 30, 1997, having filed with the Court its decision concluding that STEVEN B. MIROW of STRATFORD, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 5.5(a) (failing to maintain a bona fide office), and the Disciplinary Review Board having further concluded that after one year, the Office of Attorney Ethics should verify that respondent is complying with the bona fide office rules, and good cause appearing;
It is ORDERED that STEVEN B. MIROW is hereby reprimanded; and it is further
ORDERED that the Office of Attorney Ethics conduct an investigation after one year to determine whether respondent is complying with the bona fide office rules; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.